Citation Nr: 0121883	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1993 RO decision which granted service 
connection and a 10 percent rating for PTSD; the veteran 
appealed for a higher rating.  In a June 1999 decision, the 
Board denied the veteran's claim on appeal.   

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 1999 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded.  By a December 1999 order, the Court 
granted the joint motion.  The Board remanded the case to the 
RO in June 2000 for further development.  By rating action 
dated in November 2000, the RO granted a 30 percent rating 
for PTSD from July 1991 when service connection became 
effective.  As that decision granted less than the maximum 
available rating, the issue remains on appeal.  AB v. Brown, 
6 Vet.App. 35, 38 (1993).  


FINDINGS OF FACT

1.  PTSD results in no more than a definite degree of social 
and industrial impairment.  

2.  PTSD is manifested by some occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
symptoms such as depressed mood, anxiety, chronic sleep 
impairment, and intrusive thoughts.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1969 to November 
1970, including service in Vietnam.

VA medical records from 1988-1989 show treatment for mixed 
substance abuse.

By a letter dated in October 1990, a VA psychologist 
indicated that the veteran had been attending weekly group 
therapy for Vietnam veterans since August 1990.  By a letter 
dated in December 1991, the psychologist indicated that the 
veteran attended such therapy from July 1990 to September 
1991.  A December 1991 summary of group treatment indicated 
that the veteran began a full-time job in September 1991, 
which conflicted with group therapy sessions, and he 
thereafter attended group therapy less frequently.

By a letter dated in July 1992, a private doctor, Dr.  W.  B.  
Head, Jr., indicated that he saw the veteran in neurological 
and psychiatric consultation in May 1992 and July 1992.  The 
veteran reported a long history of drug and alcohol use, with 
none since 1989, and said he received ongoing psychiatric 
treatment (once every three months) since 1989, and was 
currently taking Haldol.  He reported that he had several 
jobs of short duration after separation from service, with 
intervening periods of unemployment and incarceration.  He 
reported that he had been working full-time at the VA since 
1990.  He said he lived with his common-law wife and two of 
his three children, had a small number of friends, and did 
not see friends or relatives regularly, but socialized over 
the telephone.  He spent most of his free time resting at 
home and reading.  He complained of headaches, nervousness, 
depression, dizziness, difficulty talking and finding the 
right words to say, and other physical complaints.  He 
reported persistent thoughts of Vietnam, difficulty sleeping, 
and said he thought of suicide but never attempted it.  (He 
later denied suicidal ideation).  On mental status 
examination, the veteran was cooperative, alert and oriented, 
neatly dressed, had good personal hygiene, and spoke in a 
friendly manner.  There was no evidence of memory impairment, 
and his concentration and ability to comprehend questions and 
instructions and to perform calculations were within normal 
limits.  The doctor indicated that he presented as a man who 
could not seem to rid himself of intrusive thoughts of his 
Vietnam experiences, and said he was anxious when recounting 
specific details of such experiences.  His affect was 
appropriate, and his emotional tone and mood were anxious.  
There was no evidence of suicidal or homicidal ideation, 
mania, pressured speech, excessively depressive ideation, 
delusions, hallucinations, concreteness of thinking, or 
looseness of associations.  Dr. Head concluded that the 
veteran had continued anxiety from his Vietnam experience.  
The Axis I diagnoses were PTSD, moderate in severity, 
manifested by recurrent intrusive thoughts of his time in 
Vietnam, alcohol dependence, by history, now in remission, 
and substance abuse, by history, now in remission.  The Axis 
II diagnosis was antisocial personality traits manifested by 
his involvement with drugs and history of arrests and 
incarceration.

By a letter dated in September 1992, a private doctor, Dr. R. 
L. Goldstein, indicated that he conducted a psychiatric 
examination of the veteran in July 1992.  He noted that the 
veteran reported an impaired adjustment after separation from 
service, with a succession of jobs, drug and alcohol abuse, 
and said his current job was very sheltered.  The veteran 
reported that he was somewhat socially isolated, and spent 
most of his free time at home and enjoyed reading and 
watching television.  He said he had a common-law wife and 
three children.  He reported episodic VA treatment for a 
psychiatric disorder, and complained of nightmares, 
flashbacks, combat-related ruminations, a weight loss of 10 
pounds, sleep impairment, passive suicidal thoughts, auditory 
hallucinations, paranoid delusional thoughts, poor 
concentration, impaired memory, violent outbursts in response 
to flashbacks, and an exaggerated startle reaction.  Dr. 
Goldstein diagnosed chronic PTSD with psychotic features, and 
said the veteran's functioning had deteriorated in all areas, 
he was unlikely to be able to hold down a job outside a 
sheltered environment, and required ongoing psychiatric 
treatment.

By a letter dated in October 1992, a private attorney, C. E. 
Binder, asserted that service connection should be 
established for PTSD, and that a 70 percent rating should be 
assigned.

At a March 1993 VA psychiatric examination, the veteran 
reported a history of alcohol and drug abuse, and said he was 
in prison six times.  He reported outpatient treatment for 
PTSD for two years.  He said he had worked for the VA since 
1990, and had never married, although he lived with a woman 
for the past 20 years and had three children with her.  He 
said he liked sports, and went to church and the movies.  On 
examination, he was informally dressed, spoke in a quiet and 
modulated voice, giving concise and relevant responses.  His 
mood was within normal limits and not inappropriate, there 
was no evidence of specific anxiety syndrome, suicidal 
ideation, or psychotic thought content.  He was oriented, 
alert, and cooperative.  His memory, intelligence, general 
information and calculation were satisfactory.  His proverb 
interpretation, differentiation of similar things, and 
judgment were satisfactory.  The Axis I diagnoses were PTSD, 
and chronic drug and alcohol abuse, in remission.  The Global 
Assessment of Functioning (GAF) was 75, with only a mild 
interference with functioning.

VA outpatient treatment records dated in 1994 reflect regular 
treatment for PTSD.

At an October 1994 VA psychiatric examination, the veteran 
reported that he received VA outpatient treatment once every 
other week and was taking Haldol.  He said he had not used 
drugs or alcohol since 1989.  He complained of insomnia, an 
inability to work, paranoid ideas, preoccupation with 
Vietnam, and avoidance of people and others.  On examination, 
the veteran was informally dressed, spoke in a clear voice, 
and gave relevant and concise responses.  His mood was within 
normal limits, and there was no evidence of a specific 
anxiety syndrome, suicidal ideation, or a psychotic thought 
content.  He was oriented, alert, and cooperative.  His 
memory, intelligence, general information and calculation 
were satisfactory.  Proverb interpretation, differentiation 
of similar things, and judgment were satisfactory.  The Axis 
I diagnoses were chronic drug and alcohol abuse, in 
remission, and PTSD.  The GAF was 75.

By a letter dated in July 1995, the veteran said he was 
haunted by the memories and pain of combat, and he sometimes 
felt like removing himself from everyone and wanted to be 
left alone.  He said he was working and sometimes had to miss 
work to compose himself.

VA outpatient treatment records dated from 1995 to 1997 
reflect ongoing treatment, including medication and therapy, 
for PTSD.  Such records show that the veteran got married and 
that he and his wife had two more children.  Treatment notes 
dated in May 1996 and April 1997 indicate that the veteran 
was working at two jobs to meet his financial obligations.  
An April 1997 psychiatric treatment note indicates that the 
veteran had intermittent PTSD symptoms and was generally 
managing a stable, productive, and responsible life.

By a letter dated in May 1997, a VA psychologist indicated 
that he treated the veteran for PTSD symptoms since August 
1990, in group therapy until September 1992, and in 
individual therapy on a bi-weekly basis since 1995.  He noted 
that the veteran was employed at a VA hospital, and that 
although it was difficult for the veteran to re-adapt to the 
structure of a job, the job provided him with a sense of a 
protective and supportive environment.  He said the veteran 
had a support network of supervisors, fellow veterans and 
staff, and that without this factor, the veteran would not 
have been able to maintain his employment.

By a letter dated in May 1997, a VA psychiatrist indicated 
that he had been treating the veteran on an outpatient basis 
for PTSD and associated depression for several years.  He 
stated that it was difficult to get the veteran to 
participate in socially based activities, including work, 
because of his need to isolate from others.  He noted that 
the veteran's job at a VA hospital provided him with a 
protective environment, and opined that it was questionable 
whether he could maintain competitive employment without such 
a support system.

At a July 1997 VA psychiatric examination, the veteran 
reported that he lived with his wife and four children, had 
full-time employment at a VA hospital as a records clerk, 
where he worked since 1992, and was taking classes.  He said 
that he married his wife three years ago, after a 
relationship of over 20 years.  He reported a history of drug 
and alcohol use, with none since 1989, and said he was 
incarcerated several times.  The examiner noted that although 
it was clear that the veteran had made considerable progress 
in his personal and work life since he stopped using drugs 
and alcohol, he still complained of PTSD symptoms and showed 
signs of residual impairment in functioning.  The veteran 
complained of nightmares, flashbacks, ruminations about 
Vietnam, avoidance of situations that reminded him of 
Vietnam, hopeless feelings about the future, interpersonal 
withdrawal, sleep difficulties, angry outbursts, extreme 
guardedness, and a heightened startle response.  He said 
these symptoms had improved somewhat since 1989 when he began 
treatment at a VA hospital and stopped using drugs and 
alcohol.  He reported ongoing outpatient treatment for PTSD 
since that time, and said he was currently taking Prozac for 
depression and anxiety.  He said his symptoms were only 
partially controlled, he had nightmares about Vietnam once or 
twice per week to two weeks.  He said such nightmares were 
more frequent around holidays such as the 4th of July.  He 
reported difficulty falling asleep.  He said he preferred to 
keep to himself and avoid crowds, often felt guarded, was 
easily angered, and sometimes had to remove himself from 
situations where he feared harming others.  He stated that he 
became unduly startled by loud noises, and felt he was less 
productive than he should be.

On examination, the veteran was neatly dressed, clean-shaven, 
and behaved appropriately.  He was alert and oriented times 
three, his speech demonstrated a normal rate and volume, and 
he had a normal range of affect although he appeared somewhat 
depressed and became teary-eyed when discussing Vietnam 
experiences.  There was no evidence of psychotic thinking or 
suicidal or homicidal ideation.  His memory appeared intact.  
The Axis I diagnoses were drug and alcohol dependence in 
remission, and PTSD.  The current GAF was 65.

VA outpatient treatment records show his continued bi-weekly 
outpatient therapy.  In October 1997, it was noted that the 
veteran was stable, but continued to have symptoms of 
depression and anxiety associated with PTSD, helped some by 
medication.  A psychiatric follow-up note in January 1998 
indicated that the veteran reported that he continued to have 
PTSD symptoms, mostly as chronic depression and anger, and 
that the medication Vistaril was only minimally helpful.  His 
medications were adjusted.  

By letters dated in March 1998, the veteran's coworkers 
collectively noted that his job, as a file clerk, did not 
involve direct patient contact, he did not socialize with his 
coworkers, and was a good employee but was sometimes 
forgetful.  One of the coworkers opined that the veteran 
sometimes appeared to be having a panic or stress attack, and 
said he came to this conclusion because the veteran sometimes 
asked to leave the file room and to see one of the hospital 
psychologists.  The lead file clerk noted that the veteran 
was an excellent employee, but at times became depressed, 
preoccupied, withdrawn, extremely tired, defensive, easily 
irritated, and had difficulty concentrating, and said he 
often called in sick or took time off from work.

By letters dated in March 1998, the veteran stated that he 
currently had only one job, and was employed at the VA.  He 
said his condition was steadily deteriorating, and said he 
sometimes felt isolated from people and groups because he did 
not feel motivated enough to be in anyone else's company.  He 
complained of nightmares, cold sweats, recurrent thoughts of 
Vietnam, and difficulty in maintaining social relationships.  
He said his current work environment helped him to continue 
working.

By a letter dated in March 1998, a VA psychologist forwarded 
a duplicate copy of his May 1997 letter, and said he 
continued to treat the veteran for PTSD on a bi-weekly basis.  
He said the veteran's symptoms remained consistent, and he 
continued to work at a VA hospital.  He said the veteran's 
symptoms were considerably mitigated by his work environment.

By a letter dated in March 1998, the veteran's wife said he 
had nightmares, sleeplessness, cold sweats, recurrent 
thoughts of Vietnam, difficulty dealing with large crowds, 
and startle response.  She said that their family's social 
life was limited as a result of these symptoms, and that the 
veteran sometimes isolated himself from the family.  She said 
the veteran was only able to maintain stable employment 
because he obtained professional help at his workplace.

By a letter dated in March 1998, a VA psychiatrist referred 
to his earlier letter dated in May 1997, and said he 
continued to treat the veteran for PTSD, including 
medication: Prozac for chronic non-psychotic depression, 
Haldol to modify cognitive difficulties including difficulty 
concentration, and Trazodone, for persistent insomnia.  He 
said the veteran was stable and generally functional, but 
limited by PTSD symptoms.  He said the veteran occasionally 
missed work or was late in finishing assignments due to PTSD 
symptoms, and that his job provided a supportive environment 
for him.

Outpatient psychological treatment records dated from April 
to October 1998 show his continued treatment, with the 
content of his sessions concerned with his need to earn more 
money, behavioral problems of one of his children, job 
stress, including worries about a potential RIF (reduction in 
force), and his VA appeal.  

By a letter dated in December 1998, a VA psychologist said he 
continued to treat the veteran for PTSD in individual therapy 
on a bi-weekly basis, and his symptoms remained consistent.  
He said the veteran continued to work at a VA hospital, and 
his problems were considerably mitigated by his work 
environment.  He said the veteran's GAF had remained stable, 
holding in the low 50s, and was currently 53, based on his 
moderate symptoms.  A December 1998 psychiatry note shows 
that the doctor had been treating the veteran for seven years 
for PTSD, and that he prescribed medication which the veteran 
required to function competently.

Throughout 1999 the veteran continued to receive outpatient 
therapy and medication for PTSD.  Much of the content of his 
therapy sessions was concerned with his stressors at work, 
employment situation, a potential RIF in his office, and 
disappointment with his income level.  He was participating 
in a vocational rehabilitation program, as well as working.  
In addition, in May 1999, he reported being frustrated and 
angry over the past several months.  

In July 1999, the veteran sought treatment for PTSD at a 
different VA facility because he felt that, due to 
downsizing, he could not get the attention he needed.  He 
wished to be treated for PTSD at this facility, as well as 
continue with his prior treatment.  On a psychiatric intake 
evaluation, the veteran reported sleep disturbance, 
difficulty concentrating, decreased appetite, and feelings of 
hopelessness and anhedonia.  He reported suicidal ideation 
with no plan or intent.  He was taking medication for his 
psychiatric symptoms.  On mental status examination, he 
denied hallucinations, and there were no psychotic symptoms.  
He was fully oriented.  He had sleep disturbance, and 
decreased appetite, concentration and energy.  He was neat 
and well-groomed, and his speech was normal.  His affect was 
sad and depressed.  His thought processes were logical and 
goal directed, and there were no delusions or ideas of 
reference.  The diagnoses were PTSD, major depression, and 
personality disorder, with a GAF of 47. 

He continued to receive regular VA treatment.  In December 
1999, it was noted that he continued to have PTSD symptoms, 
with rumination, nightmares, insomnia, and startle reaction.  
Medications helped reduce the severity of his symptoms.  In 
January 2000, he talked about nightmares, flashbacks, and 
intrusive thoughts triggered by action on his VA claim.  He 
felt he had been dealt with unfairly.  Later that month, he 
was calmer; his therapist felt this may be due to school 
being out for the Christmas break.  He was now a file clerk, 
and was training to qualify for a higher paying coding job, 
which required additional skills.  In February 2000, he 
reported PTSD symptoms due to an anniversary reaction.  In 
June 2000, at the veteran's request, a summary was prepared 
by his psychiatrist, which noted that he continued to be seen 
in the mental health clinic and receive medication for 
symptoms of PTSD.  His ability to function continued to be 
compromised in that he had difficulty coping with stress, 
especially that related to interpersonal contacts.  Because 
of his, he was unable to take any job that would involve more 
responsibility and personal interaction.  

On a VA psychiatric examination in October 2000, it was noted 
that extensive medical records, including prior examinations, 
progress notes, and the social and industrial survey report, 
had been reviewed.  Reportedly, the veteran experienced 
symptoms suggestive of PTSD, including isolation, rage, 
increased anxiety when reminded of Vietnam experiences, 
survivor guilt and nightmares.  He said he would awaken 
sweating from nightmares.  In addition, he reportedly had 
intrusive thoughts on a daily basis, and avoided talking or 
thinking about Vietnam or incidents that reminded him of 
Vietnam.  He denied anhedonia or a restricted range of 
affect, although he stated that he occasionally felt numb.  
He also said he had dissociative flashbacks approximately 
three times a month.  He reported a sense of foreshortened 
future, and poor sleep, sleeping only four to five hours per 
night.  He reported outbursts of anger, poor concentration, 
an exaggerated startle response, and hypervigilance.  He also 
stated that he had hallucinations where he might smell 
villages that were in Vietnam, or bodies burning.  Other 
symptoms included depression.  He said he felt a little 
depressed but had been more depressed in the past.  He 
related that at times he felt fear and hopelessness but 
denied panic attacks.  He was undergoing treatment with group 
therapy, individual therapy, and medication.  It was noted 
that he had been attending college, majoring in health 
information management, and he had satisfactory grades.  He 
reported he lost approximately 48 days during the past year 
due to PTSD.  He said his relationship with his wife and 
family was fair, although his behavior could scare his 
children.  He said his few friends were all Vietnam veterans.  
He maintained activities and leisure pursuits, including 
playing basketball, reading, and attending movies.  

Attached to this report was the report of a social and 
industrial survey conducted in October 2000.  The veteran had 
worked for the past ten years as a file clerk at a VA 
hospital, and lived with his wife and four of his five 
children.  He had not taken drugs since undergoing treatment 
in 1989 and 1990.  He reported he continued to have intrusive 
thoughts of Vietnam, combat nightmares about twice a week, 
hyperalertness, irritability, and loss of temper.  In 
summary, it was noted that he continued to have significant 
problems with PTSD, which he now managed through treatment 
instead of drug use and antisocial behavior.  

According to an addendum to the VA examination, the personnel 
office had been contacted concerning the veteran's 
performance at work.  He frequently took days off work when 
he was in a period of stress; he had had to take off six to 
seven days that month due to his condition.  His performance 
when he was not under stress was good.  The diagnosis was 
PTSD, and the GAF score was 60.  

II.  Analysis

The RO granted service connection and a 10 percent rating for 
PTSD, and the veteran appealed for a higher rating.  
Following Court action and a Board remand, the RO further 
developed the evidence and assigned a rating of 30 percent 
for PTSD effective from the date of service connection.  The 
veteran continues to appeal for a higher rating for the 
condition.

The veteran has been afforded VA examinations concerning the 
disability, all relevant VA treatment records have been 
obtained, and he has not identified additional relevant 
evidence that has not already been secured.  He was afforded 
the opportunity to appear at a hearing.  The Board finds that 
the VA's notice and duty to assist obligations have been 
satisfied with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R.  Part 4.  

Effective November 7, 1996, the portion of the rating 
schedule pertaining to mental disorders was revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R.  § 
4.132, Code 9411 (effective prior to November 7, 1996).  The 
old criteria provide that a 30 percent rating is assigned 
when there is "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  In a precedent opinion, dated November 9, 1993, 
the General Counsel of the VA concluded that the term 
"definite" (for a 30 percent rating under 38 C.F.R.  § 4.132) 
is to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents the degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (O.G.C.  Prec.  9-
93).  Under the old rating criteria, a 50 percent evaluation 
is assigned where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility, 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  

Effective November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new criteria provide that a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Under the new 
rating criteria, a 50 percent evaluation is warranted when 
the disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumulatory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long- term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Under either the old or new psychiatric rating criteria, 
social impairment is to be considered but essentially is 
significant only to the degree that it affects industrial 
impairment.  38 C.F.R. § 4.129 (1996); 38 C.F.R. § 4.126 
(2000).

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v.  Derwinski, 1 Vet.  
App.  308 (1990).  However, the new rating criteria may only 
be applied to the period of time after their effective date.  
VAOPGCPREC 3-2000.  

The evidence shows the veteran reports several PTSD symptoms, 
including nightmares, flashbacks, ruminations about Vietnam, 
avoidance of situations that reminded him of Vietnam, 
hopeless feelings, interpersonal problems, sleep 
difficulties, angry outbursts, guardedness, impaired 
concentration, and a startle response.  With medication and 
therapy, he has been able to cope fairly well with his 
symptoms.  While he had a sporadic employment history after 
service, for the last decade or so he has held a steady full-
time job as a records clerk in a VA hospital, and is 
currently attending college to improve his job prospects.  He 
had a long history of drug and alcohol abuse but has 
abstained from such for many years.  The evidence shows he 
receives regular psychiatric therapy, and his symptoms are 
treated by continuous medication.  He has never been 
hospitalized for PTSD.  Statements by the veteran, his 
doctors, and his coworkers show that his work environment is 
supportive for him and helps him to continue to work.  He 
lives with his wife and children, participates in 
recreational activities, and socializes, albeit on a limited 
basis.

During the appeal period, his GAF score has ranged from a low 
of 47 in 1999, to a high of 75, in 1993 and 1994.  Otherwise, 
his GAF scores have been in the 50s and 60s, and the most 
recent examination in 2000 resulted in an impression that his 
GAF score was 60.  

The GAF, or Global Assessment of Functioning, is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  A GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A 51-60 GAF score 
indicates moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score from 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score from 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work). 

An examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.130 (1996); 38 C.F.R. 
§ 4.126 (2000); VAOPGCPREC 10-95.  

The evidence does not show the serious impairment, such as no 
friends or inability to keep a job, as would be found in a 
GAF score of 47, as reported in 1999, and it is significant 
to note that that evaluation was conducted without review of 
any of the veteran's prior treatment records or examination 
reports.  His more common GAF scores in the 50s and 60s (the 
latest one in 2000 being 60) reflect mild to moderate social 
and industrial impairment; such impairment is contemplated by 
the 30 percent evaluation currently in effect.  

The veteran's demonstrated steady employment (while also 
being able to attend college part-time) and fairly good 
social adjustment (both in and outside of his family), 
notwithstanding some impairment from PTSD symptoms, is 
consistent with no more than a "definite" degree of 
industrial and social impairment.  Such warrants no more than 
a 30 percent rating under the old critiria.  Under the new 
criteria, a flattened affect has not been demonstrated, and 
his speech has been normal.  He has not exhibited any panic 
attacks, difficulty in understanding complex commands, memory 
impairment, impaired judgment, or impaired abstract thinking.  
While he continues to receive outpatient therapy and 
medication, and such medication is required for him to 
function competently, he has been able to adequately manage 
his family, work, and educational responsibilities.  To the 
extent that he has disturbances of mood or motivation, or 
difficulty with effective work relationships, the symptoms 
have not been shown to be more than moderate in degree.  In 
this regard, despite problems at work when under stress, he 
has successfully maintained his job as a records clerk for 
many years, and has been described as an excellent employee.  
The weight of the evidence indicates that the veteran's PTSD 
is manifested by some occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to symptoms such as 
depressed mood, anxiety, chronic sleep impairment, and 
intrusive thoughts.  Such supports no more than a 30 percent 
rating under the new criteria.  

Since this is an initial rating case, consideration must be 
given to whether "staged ratings" are warranted since the 
effective date of service connection (i.e., different 
percentage ratings for difference periods of time based on 
the facts found).  See Fenderson v. West, 12 Vet.App. 119 
(1999).  The RO has assigned a 30 percent rating for PTSD 
from the effective date of service connection.  While 
impairment from the veteran's PTSD, as with many 
disabilities, may fluctuate from day to day, the medical and 
other evidence does not show any identifiable periods of 
time, since the effective date of service connection, during 
which PTSD was more than 30 percent disabling.  



As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v.  Derwinski, 1 Vet.  
App.  49 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals



 

